Citation Nr: 0602535	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  02-08 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for bronchial asthma 
and lymphadenopathy of the lung.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for neuritis, plantar 
branch posterior tibial nerve, currently evaluated as 20 
percent disabling.

5.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Washington, 
DC, Regional Office (RO) and Roanoke, Virginia, RO of the 
Department of Veterans Affairs (VA).  The Washington, DC, RO 
exercised original jurisdiction of the claims file while the 
veteran resided in Germany.  Jurisdiction was transferred to 
the Roanoke, Virginia, RO in November 2003 at the veteran's 
request due to his change in residence.  A February 2001 
rating decision denied the veteran's claims for an increase 
for his neuritis, and for entitlement to service connection 
for sarcoidosis and asthma, lymphadenopathy in the lung, and 
for entitlement to TDIU.  A March 2001 rating decision 
continued the denial of the increase for the neuritis.  The 
veteran appealed and a Statement of the Case (SOC) was issued 
in June 2002.  The Roanoke RO determined that his substantive 
appeal was received in July 2002.

In December 2002, the Washington, DC, RO, however, determined 
that the veteran's substantive appeal was not received until 
November 2002 and was, therefore, untimely.  The veteran 
appealed that determination in February 2003, and an SOC on 
the issue of the timeliness of the substantive appeal was 
issued in July 2003.  See 38 C.F.R. § 19.34 (2005).  He 
perfected an appeal of the issue of timeliness in August 
2003.  The January 2005 Supplemental Statement of the Case 
(SSOC), however, reflects that the Roanoke, Virginia, RO, as 
noted above, determined the veteran's substantive appeal was 
received in July 2002 and did not certify the issue of 
timeliness of the substantive appeal to the Board.  Thus, the 
Board deems that issue as resolved in the veteran's favor, 
and it is not before the Board.
An August 1998 rating decision granted a compensable 
evaluation of the veteran's hypertension of 10 percent.  The 
claims file reflects no record of the veteran having appealed 
that determination, and the August 1998 rating decision 
became final.  He mentioned his hypertension in the December 
1998 claim for TDIU, and it was mentioned in the report of 
the veteran's private provider, which was submitted with his 
January 2000 formal claim for TDIU.  Neither the February 
2001 nor the March 2001 rating decision addressed the issue 
of an increase for the veteran's hypertension.  In an April 
2002 letter, the veteran's representative informed the 
Washington, DC, RO that there appeared to be an unadjudicated 
claim for an increase for the hypertension.  

Although a rating decision for the claim for an increased 
rating for the hypertension was not of record, it was listed 
among the issues on appeal in the SOC, which was issued by 
the Washington, DC, RO.  The veteran presented his assertions 
in support of his claim for an increase in his July 2002 
substantive appeal and again in a November 2002 statement.  
He also submitted evidence on the issue throughout the appeal 
period, which was considered by both ROs, as reflected in the 
SOC, the January 2005 SSOC, and the May 2005 SSOC.  In light 
of this sequence of events, the Board deems the SOC, the 
veteran's responses, and the SSOCs, to have been rating, SOC, 
disagreement, and substantive appeal equivalents.  See 
generally Rowell v. Principi, 4 Vet. App. 9 (1993).  Thus, 
the claim for an increase for hypertension was essentially 
adjudicated and effectively appealed.  In light of the fact 
that the RO considered all evidence on the issue submitted by 
the veteran, the issue is properly within the Board's 
jurisdiction for this appeal, and addressing it will not 
prejudice the veteran.  See Disabled American Veterans, et al 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Bernard v. Brown, 4 Vet. App. 384 (1993)

The appeal with respect to the issue of service connection 
for bronchial asthma with lymphadenopathy is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that sarcoidosis is not related to an in-service disease or 
injury.

3.  The veteran's hypertension manifests with the need for 
constant medication for control.  The most recent blood 
pressure reading was 134/82.

4.  Diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more, has not been more nearly 
approximated.

5.  Complete paralysis of the posterior tibial nerve has not 
been more nearly approximated.


CONCLUSIONS OF LAW

1.  Sarcoidosis was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
1132, 1133, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(a) (2005).

2.  The requirements for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7101 (2005).

3.  The requirements for a rating in excess of 20 percent for 
neuritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 
8525 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. At 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in January 2001, January 2002, and March 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection and an increase rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the July 2002 SOC, and 
Supplemental Statements of the Case (SSOC) of January 2005 
and May 2005.  These documents provided him with notice of 
the law and governing regulations, to include the 
requirements for establishing service connection, increased 
rating for his service-connected disabilities,  as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the May 2005 SSOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  

Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Service Connection Claims

Factual background

The October 1978 Report Of Medical History For Induction 
reflects that the veteran reported a history of "shortness 
of breath only with severe exercise; no heart or lung 
disease."  The October 1978 Report Of Medical Examination 
For Induction reflects that the veteran's lungs and chest 
were assessed as normal, and he was deemed physically fit for 
induction into the Regular Army.

A December 1979 entry in the service medical records reflects 
that the veteran presented with complaints of difficulty 
breathing by nose or mouth, and he sometimes felt pain in the 
sides of his chest.  He related that he had experienced the 
symptoms for three months, he had a childhood history of 
asthma, and that his symptoms were the same as those he 
experienced as a child.  He also reported shortness of breath 
with a lot of moving around and running.  Physical 
examination revealed the veteran's lungs to be clear with 
deep breaths.  There were no wheezes, rales, rhonchi, cough, 
or upper respiratory symptoms noted.  The assessment was 
shortness of breath of questionable etiology.  

Five days later, he again presented with complaints of 
headaches, dizziness, blackouts, and increased blood 
pressure.  The symptoms were worse early in the morning and 
late in the evening.  He repeated his history of shortness of 
breath in high school.  He had recently been placed on 
medication for hypertension.  Physical examination revealed 
his blood pressure reading to be 132/66, and all systems were 
within normal limits.  The examiner noted that the veteran 
was past the early tendency of hypertension and doubted his 
blood pressure was the cause of his symptoms.  

In April 1985, the veteran presented with complaints of a 
sharp pain on the right side on breathing which came and 
went.  Physical examination revealed no respiratory distress, 
comfortable breathing, and equal chest expansion.  There 
was tenderness along the coastal margin of the right rib 
cage.  Breath sounds were clear, and abdomen and bowel sounds 
were normal.  The examiner rendered an assessment of possible 
chest wall syndrome.

In January 1986, the veteran presented with upper respiratory 
symptoms, which included vomiting, cough, and slight 
dizziness.  The screener assessed possible bronchitis and 
possible cold syndrome.  The physician's examination revealed 
no exudates and clear breath sounds, and assessed a upper 
respiratory infection.  The veteran was prescribed medication 
and told to increase his fluid intake.  A mid-September 1986 
entry reflects he presented with complaints of pain in the 
center 
of his chest to his right side for the prior three days.  He 
related that he worked in a warehouse, and everything he 
lifted weighed over 30 pounds.  He also reported occipital 
headaches and dizziness.  Blood pressure reading was 132/100.  
Physical examination revealed his chest and lungs to be 
clear, and his heart was normal.  
The diagnosis was hypertension.  He continued to present with 
complaints of the same symptoms through the end of October 
1986, and the diagnosis remained hypertension.  The early 
November 1986 entry reflects continued complaints of chest 
pains when breathing, and that he was being treated for 
hypertension.  Blood pressure reading was 130/88.  The 
diagnosis was hypertension under control.

A May 1988 chest X-ray examination report reflects that the 
veteran's chest X-ray showed normal cardiac size, and a 
prominence of the perihilar pulmonary vessels, without 
evidence for active infiltrate.  No significant abnormality 
was seen in the thoracic cage or the mediastinum.  It was 
assessed as within normal limits.  The May 1988 Report Of 
Medical Examination For Medical Examination Board reflects 
that the veteran's lungs and chest were assessed as normal, 
and he was deemed physically fit for separation.

The veteran claimed entitlement to service connection for 
sarcoidosis, asthma, and lymphadenopathy in the lung, in his 
claim for TDIU.  A June 1997 private report of  P.V.W., M.D., 
reflects that the veteran reported a then recent history of 
bronchitis.  A chest X-ray was interpreted as showing no 
changes since a December 1996 
X-ray.  The film showed polycyclic hilus, as onset of 
pulmonary fibrosis.  Heart was normal size.  Pulmonary 
function tests showed moderate grade peripheral and discreet 
central obstruction.  The diagnoses were sarcoidosis with bi-
hilary glandular disease, interstitial pulmonary 
modifications, axillary and retrocaval lymphomas, and 
allergic bronchial asthma since February 1995.  

A January 2000 report of one of his providers, M.S.T., M.D., 
reflects that he was treating the veteran for sarcoidosis, 
asthma, and lymphadenopathy in the lung.  An October 2000 
report of M.B., M.D., reflects that he treated the veteran 
from March 1995 to November 1998 for chronic obstructive 
respiratory tract disease.  He observed that an allergic 
diathesis could not be ruled out by a skin-prick test and 
corresponding immunological test.  The veteran was also 
diagnosed with and treated for sarcoidosis in 1996.  Dr. B 
also noted that an original relationship between the diseases 
and military service was not apparent.

The May 2000 fee-basis examination report reflects that the 
examiner rendered a diagnostic impression of chronic 
peribronchitis and residuals of older inflammatory process 
(pulmonary sarcoidosis), no evidence of cardiomegaly.  No 
nexus opinion was rendered.

The February 2001 rating decision determined that the 
veteran's sarcoidosis, bronchial asthma, and lymphadenopathy 
were not related to his active service and denied his claims.

A March 2001 report of Dr. T pertains to the veteran's 
bronchial asthma. 

In January 2002, the veteran submitted additional medical 
evidence.  A January 2001 report of Dr. W reflects that the 
veteran presented in December 2000 with complaints of pain 
under the right coastal arch, stress dyspnea after climbing 
stairs, and occasional dry cough.  Physical examination 
revealed the heart and lungs to be unremarkable.  Chest X-ray 
showed no change since the May 1997 X-ray.  There was 
continued evidence of a biliary disease of the lymph nodes.  
Diagnoses were Type III  Besnier-Boeck-Schaumann's disease, 
bronchial asthma, and suspected Meulengracht's disease.

In his July 2002 substantive appeal, the veteran asserted 
that not all of the medical evidence he had submitted was 
considered by the RO in its determination of his claim.

A May 2003 report of a Dr. V reflects that the veteran 
presented in March 2003 with complaints of stress dyspnea 
after climbing more than one flight of stairs.  He observed 
that X-rays showed no significant change from the prior 
images.  Diagnoses were sarcoidosis, stage I based on X-ray, 
allergic bronchial asthma, and suspected M. Meulengracht.

The September 2004 fee-basis examination report reflects that 
the veteran related a history of childhood onset of asthma, 
with exacerbation as early as 1995 with associated productive 
cough, night sweats, and chest discomfort on exertion with 
associated shortness of breath.  The veteran also related his 
diagnoses of asthmatic bronchitis with incidental finding of 
sarcoidosis, and stated that he still experienced active 
symptomatology.  The examiner noted that the claims file was 
reviewed as part of the examination.  Physical examination 
showed the veteran's lungs to be clear to auscultation 
bilaterally.  The heart manifested no abnormality.  The chest 
X-ray was interpreted as normal.  The examiner rendered a 
diagnosis of childhood asthma with adult onset sarcoidosis.  
Subjective factors included history, and the objective 
factors were review of the claims file and the veteran's 
medical records.  The examiner opined that it was less likely 
that the veteran's sarcoidosis first manifested during his 
active service, as the review of the veteran's service 
medical records revealed no indication of sarcoidosis, and 
the initial diagnosis of the disease was in 1995 with his 
discharge from service being in 1988.

Treatment records of Mary Immaculate Hospital reflect the 
veteran's treatment for acute bronchitis in December 2003.  
These records reflect no opinion of any relationship between 
sarcoidosis and his active service.  The same holds true for 
his VA outpatient records.

Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the appellant's service, or by evidence that 
a presumptive period applied.  Further, certain chronic 
diseases may be presumed to be service connected if they 
manifest to a degree of 
10 percent or more within one year of discharge from service.  
Sarcoidosis is one 
of the diseases listed as eligible for presumptive service 
connection.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2003).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  While the Board is not free to ignore the opinion of 
a treating physician, it is free to discount the credibility 
of that physician's statement.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).

The induction examination report reflects that the examiner 
assessed the veteran's report of a history of shortness of 
breath on severe exertion and also noted that there was no 
history of lung or heart disease.  The examiner assessed the 
veteran's lungs and chest as normal and deemed him fit for 
active service.  Although the service medical records noted 
several instances where the veteran complained of shortness 
of breath and/or chest pain, there is no evidence showing a 
diagnosis of sarcoidosis during service or within one year 
following discharge from service.  The first indication of 
sarcoidosis is in 1995, approximately 7 years after his 
discharge.

In addition, the examiner at the 2004 fee-basis examination 
reviewed all of the veteran's medical records and the claims 
file and opined that it was less likely that the veteran's 
sarcoidosis was related to his active service.  None of the 
private physicians opined that the veteran's sarcoidosis was 
related to service.

Thus, in the absence of evidence of the disorder in service 
or within one year following discharge from service, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for sarcoidosis.  

Increased Rating Claims

Factual background

Hypertension.  Historically, an October 1988 rating decision 
granted service connection for hypertension with a 
noncompensable evaluation.  An August 1988 rating decision 
granted a compensable evaluation of 10 percent, effective 
January 1997.

Reports from Dr. T reflect that he related that he treated 
the veteran for his hypertension for several years.  Blood 
pressure readings taking between September 1999 and August 
2001.  The highest readings recorded were, 172/100 in April 
2000, 151/100 in June 2000, 159/106 in March 2001, 175/8 and 
150/102 in August 2001.  A subsequent report reflects that, 
as of January 2002, the veteran's blood pressure reading was 
140/95.

The May 2000 fee-basis examination report reflects that the 
veteran complained of dizziness, weakness, and blurred vision 
when his blood pressure rose.  He related that he had an 
automobile accident in 1999 when he blacked out while 
driving.  He also reported nose bleeds, the last of which was 
three weeks prior to the examination, as well as headaches.  
He was taking Captogamma daily.  

The examiner took and recorded the veteran's blood pressure 
on three successive days.  First day readings: 122/90 
sitting, 120/85 recumbent, and 120/100 standing.  Second day 
reading: 155/78 sitting.  Third day reading: 150/91 sitting.  
The examiner also administered a bicycle ergometry test.  
After two minutes with a work load of 125 watts, the 
veteran's blood pressure was 210/110.  Three minutes after 
the exercise, the reading was 140/100, and five minutes 
after, 130/95.  The diagnosis was arterial hypertension.  

At the September 2004 fee-basis examination, the veteran 
related that he was taking Hydrochlorothiazide, with side 
effects of dizziness and headache.  His blood pressure 
readings were, 136/96 sitting, 136/94 lying, and 140/96 
standing.  The diagnosis was hypertensive vascular disease 
with no change.  VA outpatient records reflect that, in late 
January 2005, the veteran's blood pressure was 134/82.

Neuritis, posterior tibial nerve.  Historically, the veteran 
sustained at least two serious sprains of his right ankle 
during his active service, and he eventually required a 
tarsal tunnel release in March 1988 as part of his treatment.  
The residuals left him physically unfit to continue his 
active service and, pursuant to the recommendation of a 
Medical Evaluation Board, he was separated from active 
service.  An October 1988 rating decision granted service 
connection for neuritis of the medial plantar branch, 
posterior tibial nerve, right foot, with a 10 percent 
evaluation.  A May 1997 rating decision increased the 
evaluation from 10 percent to 20 percent, effective October 
1994.

The May 2000 fee-basis examination report reflects that the 
veteran related that he experienced persistent tenderness, as 
well as persistent numbness and pain within area surrounding 
the medial plantar nerve supplied area.  He also complained 
of persistent and permanent cold and burning dysaesthesia 
extending from the medial foot across the medial lower limb 
to the area below the right knee.  The examiner noted that 
the pain followed precisely the course of the posterior 
tibial nerve, and that since the veteran's medial 31/2 toes and 
the skin of the heel still showed numbness and/or painful 
dysaesthesia, his symptoms were consistent with irreversible 
impairment of the medial plantar nerve.  

Physical examination revealed the right ankle to be enlarged 
with measurement of 10.5 inches in circumference on the right 
and nine and one-eighth inches on the left.  Muscular 
strength was 5/5 bilaterally.  The diagnosis was post-
traumatic tarsal tunnel syndrome, right ankle, with 
persistent neuropathy of the posterior tibial nerve.

The September 2004 fee-basis examination report reflects that 
the veteran reported intermittent radiating pain, for which 
he used analgesics, with only short-term relief.  Physical 
examination revealed pulses at the femoral, popliteal, 
dorsalis pedis, and posterior tibial to be 2+ bilaterally.  
Muscle strength was 5/5 bilaterally throughout, and reflexes 
were 2+ bilaterally throughout.  Sensation to pinprick and 
light touch was normal throughout, with the exception of mild 
hypoesthesia of the lateral and dorsal right foot regions.  
Range of motion on dorsiflexion was to 15 degrees, with 
discomfort, and plantar flexion to 35 degrees, with 
discomfort.  The examiner observed that he noted no change in 
the veteran's right ankle condition.

VA outpatient treatment records reflect that, in January 
2005, the veteran received an electronic podiatric 
evaluation.  Physical examination revealed pedal and dorsal 
pulses of 2/4 bilaterally.  Protective and proprioceptive 
sensations were intact bilaterally.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant; 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Hypertension.  The rating criteria for hypertension provide 
that, diastolic pressure predominantly 100 or more; or, 
systolic pressure predominantly 160 or more; or, minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control, warrants an evaluation of 10 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  Diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more, allows an evaluation of 20 percent.  Id.  
Diastolic pressure predominantly 120 or more allows an 
evaluation of 40 percent.  Id.  Further, hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For rating criteria purposes, hypertension means diastolic 
blood pressure is predominantly 90 millimeters (mm) or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm, or greater, 
with a diastolic blood pressure of less than 90 mm.  Id., 
Note (1).

The competent medical evidence of record shows that the 
veteran's hypertension more nearly approximates a 10 percent 
evaluation.  38 C.F.R. §§ 4.3, 4.7.  Both fee-basis 
examinations showed his diastolic pressure to be 
predominantly less than 110 and his systolic pressure to be 
predominantly less than 200, as reflected by the 2005 reading 
of 134/82.  The Board notes the veteran's representative's 
assertion that the veteran's rating should include 
hypertensive heart disease and rejects it.  The veteran is 
not service connected for heart disease.  Moreover, the 
examiner at the 2000 examination specifically found that 
there was no evidence of hypertensive heart disease.

Neuritis, posterior tibial nerve.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.  Complete 
paralysis of the posterior tibial nerve is manifested by 
paralysis of all muscles of the sole of the foot, frequently 
with painful pain of a causalgic nature; toes cannot be 
flexed; adduction is weakened; plantar flexion is impaired, 
and it warrants an evaluation of 30 percent.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8525.  Severe incomplete paralysis 
warrants an evaluation of 20 percent.  Id.

The veteran is currently evaluated at 20 percent for severe 
incomplete paralysis, which is the maximum rating for his 
neuritis of the posterior tibial nerve, right ankle.  See 
38 C.F.R. § 4.123.  The Board finds that complete paralysis 
has not been more nearly approximated.  38 C.F.R. §§ 4.3, 
4.7.  The fee-basis examination reports reflect that the 
veteran is able to dorsiflex and plantar flex his right 
ankle, and his muscle strength was 5/5.  Thus, the veteran's 
neuritis more nearly approximates incomplete paralysis of the 
posterior tibial nerve and a 20 percent evaluation.  Id.

The Board has considered the doctrine of reasonable doubt and 
finds that a 10 percent evaluation adequately compensates the 
veteran for his hypertension, and 20 percent adequately 
compensates him for the neurologic symptomatology for his 
right ankle disability.  38 C.F.R. § 4.7.  The Board notes 
that a June 2002 rating decision granted separate ratings for 
the orthopedic symptomatology of the veteran's right ankle 
and right great toe and for his symptomatic scar residual of 
the tarsal tunnel release procedure.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).

As a final matter, the Board notes that there is no evidence 
of an exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Here, the record does not reflect that the veteran's neuritis 
or hypertension, in and of themselves, caused marked 
interference with employment.  While some medical evidence 
show the veteran is unemployable, this was considered to be 
the result of multiple conditions, not solely his neuritis or 
hypertension.  Further, the objective findings on examination 
do not support a finding of marked impairment, and there is 
nothing else in the record to distinguish his case from the 
cases of numerous other veteran's who are subject to the 
schedular rating criteria for the same disability. Thus, 
based on the record, the Board finds that the currently 
assigned disability ratings for hypertension and neuritis 
adequately address, as far as can practicably be determined, 
the average impairment of earning capacity due to those 
conditions. See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired). Therefore, in the absence of such factors, the 
criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

Entitlement to service connection for sarcoidosis is denied.

Entitlement to an increased rating for hypertension is 
denied.

Entitlement to an increased rating for neuritis, plantar 
branch posterior tibial nerve, is denied.


REMAND

With respect to the veteran's asthma and lymphadenopathy 
claim, the Board notes that the veteran's service medical 
records did note complaints of shortness of breath prior to 
service, as well as complaints during service on occasion.  A 
history of childhood asthma was also noted.  However, none of 
the records note a diagnosis of asthma during service, nor 
was treatment for asthma rendered.  

The Board notes that a March 2001 report of Dr. T reflects 
that he reviewed the veteran's service medical records.  He 
stated that the veteran worked in wet, cold, drafts, 
temperature fluctuations, dust, smoke environments, and the 
like.  He opined that the veteran's bronchial asthma was 
aggravated by the veteran's service.  

In this regard, service connection can be established for a 
disability which preexisted service, but was permanently 
aggravated thereby.  A pre-existing disease or injury will be 
found to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence 
of the veteran being asymptomatic on entry into service, with 
an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).  If the disorder becomes worse 
during service and then improves due to in-service treatment 
to the point that it was no more disabling than it was at 
entrance into service, the disorder has not been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  Dr. 
T's opinion does not provide sufficient information in this 
regard.

The Board notes that the fee basis examiner only provided an 
opinion that asthma did not originate in service.  He was not 
asked to provide, nor did he provide, an opinion as to 
whether the asthma was permanently aggravated by service.  In 
light of the above, the Board finds that an opinion as to 
aggravation is necessary.  Thus, on remand, the RO should 
return the claims file to the September 2004 examiner if 
possible, and ask him to provide an addendum addressing 
whether the veteran's service permanently aggravated his 
asthma.  If that examiner is not available, then a new 
examination should be conducted to obtain the requisite 
opinions.

The Board notes that the resolution of the veteran's asthma 
and lymphadenopathy claim may impact his TDIU claim.  As 
such, the TDIU claim is inextricably intertwined with these 
issues, and the Board will defer making a determination on 
this claim until after the development deemed necessary for 
the asthma and lymphadenopathy claim has been completed.  

As remand of the TDIU claim is necessary, the Board also 
notes that none of the VCAA notice letters actually explained 
what the evidence needed to show to establish a claim for 
TDIU.  Thus, to ensure complete compliance with VCAA 
provisions, the RO should provide the correct notice 
regarding his TDIU claim.

For the reasons noted above, these issues are REMANDED for 
the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the TDIU claim.  See also 38 
C.F.R. § 3.159 (2002).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2005, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  

3.  After the above development has been 
completed to the extent possible, the 
claims folder should then be returned to 
the examiner who conducted the September 
15, 2004 VA fee basis examination.  The 
examiner should review the entire claims 
file and provide an addendum as to 
whether the veteran's asthma and 
lymphadenopathy underwent an increase in 
severity during service, or whether the 
complaints documented during service 
represent no more than an exacerbation of 
symptoms.  If there was an increase in 
the severity of the underlying asthma 
disability, the examiner should provide 
an opinion on whether that increase was 
due to the natural progress of the 
disorder.

If the original examiner is not 
available, the RO should schedule the 
veteran for a new examination, to include 
a review of the entire claims file, to 
obtain the requested opinion. 

4.  After completing any additional 
development deemed necessary, the RO 
should again review the record and 
adjudicate the claims for service 
connection for asthma and 
lymphadenopathy, and TDIU.  If the 
benefits sought on appeal remain denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


